MADDOX, Justice,
concurring specially.
For a better understanding of the facts, I went to the record in this case, and the record reveals that at the hearing in the circuit court on Rogers’s motion to suppress, the State stipulated that Rogers was not arrested for either speeding or DUI at the scene or at any time prior to when results of the PEI test were obtained. Because the State is bound by this stipulation,. I agree that certiorari is due to be denied. But for this stipulation, I believe there are sufficient facts shown that Rogers was, in fact, arrested. I would have voted to grant the writ and review this question, but for the stipulation; therefore, I concur specially.